Citation Nr: 1401374	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits for right foot neuroma pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) as a result of VA podiatry treatment between 1993 and 1996, including right foot surgery performed at the VA Medical Center (VAMC) in Tuskegee, Alabama, on January 14, 1994.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal. 

In June 2011, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

In February 2012 and August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a February 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since his VA podiatry treatment between 1993 and 1996, including right foot surgery performed at the VAMC in Tuskegee, Alabama, on January 14, 1994, the Veteran has developed an additional disability of right forefoot neuroma between the fourth and fifth metatarsal heads.

2.  The evidence of record demonstrates that this additional disability was incurred as a result of a VA right foot surgery performed on January 14, 1994.

3.  The competent evidence shows that the Veteran's right foot neuroma was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.

4.  Prior to the January 14, 1994, VAMC right foot surgery, the Veteran was informed about the specific potential post-surgical risk of right foot neuroma. 

5.  The additional disability of right foot neuroma was a foreseeable risk of the January 14, 1994, VA right foot surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for right foot neuroma as a result of VA podiatry treatment between 1993 and 1996, including surgery performed at the VAMC in Tuskegee, Alabama, on January 14, 1994, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in March 2012 and February 2013, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The Veteran was also afforded a VA addendum medical opinion in September 2013, which also involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in June 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue as "a claim for compensation for a right foot neuroma on an 1151 basis."  See Board Hearing Transcript, page 11.  The Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs.  See Board Hearing Transcript, page 1.  The representative noted the elements of the claim that were lacking to substantiate the claim for benefits (i.e., "how the injury happened and how you perceive that to be VA's - the fault of the VA").  See Board Hearing Transcript, page 12.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  See Board Hearing Transcript, page 14.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.
The Board is also satisfied as to substantial compliance with its February 2012 and August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for VA examinations and opinions, which were provided in March 2012, February 2013, and September 2013.  The remands also directed the AMC to obtain the Veteran's recent VAMC treatment records, to include the January 14, 1994, VA surgical record.  These records were obtained and associated with the Veteran's claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the March 2013 and September 2013 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks compensation benefits for right foot neuroma pursuant to 38 U.S.C.A. § 1151 as a result of VA podiatry treatment between 1993 and 1996, to include surgery performed at the Tuskegee VAMC on January 14, 1994.  The Veteran is currently diagnosed as having a right forefoot neuroma between the fourth and fifth metatarsal heads.  The Veteran argues that this abnormality constitutes an additional disability negligently caused by an arthroplasty of the fifth right metatarsal performed at the Tuskegee VAMC in early 1994 and/or VAMC treatment between 1993 and 1996.

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in February 2009; therefore, the revised regulations apply to the Veteran's appeal.

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the Veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the record confirms that the Veteran did receive podiatry treatment by the VAMC between 1993 and 1996.  Specifically, on December 1, 1993, the Veteran was treated by the VAMC for painful 4th and 5th toes on the right foot with mycotic toenails.  The record also documents that a right foot surgery performed at the VA Medical Center (VAMC) in Tuskegee, Alabama, on January 14, 1994.  Specifically, on January 14, 1994, the Veteran had an arthroplasty of the right fifth digit performed to straighten his deformed toe.  At a pre-operative VAMC visit on January 4, 1994, the physician discussed with the Veteran the surgical work to be done.  Informed consent (including risks) was obtained on January 14, 1994.  The surgery was completed and the Veteran was discharged on the same day.  

The Veteran was treated post-operatively in the VAMC podiatry clinic on January 18, 1994, for maceration between the 4th and 5th toes and started on Augmentin.  On January 25, 1994, he was noted to have debris, suture and no erythema of the
right 5th digit.  He was to continue his Augmentin and have his suture
removed at the next visit in one week.  He was again seen on February 1, 1994, by the VAMC, at which time he had no complaints.  On March 3, 1994, he was noted to have no erythema and no pain.  On March 9, 1994, he was seen for pain on palpation of 5th toenail and at the incision line.  On March 30, 1995, he was seen for inflammation post-op or possibly neuroma.  On April 12, 1995, he was noted to have no infection and no drainage and was judged to have satisfactory progress.  He was seen on May 31, 1995, by the VAMC for possible neuroma of the right foot between the 4th and 5th toes.  On June 21, 1995, pain between 4th and 5th digits of
the right foot was improved in comparison to the past visits.  The Veteran continued to seek treatment from VA and his private physicians for his right foot pain.

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).  Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's VA podiatry treatment between 1993 and 1996, to include right foot surgery performed at the VAMC on January 14, 1994, the Veteran has been diagnosed as having a right forefoot neuroma between the fourth and fifth metatarsal heads by his private physician in February 2009.  Similarly, the March 2012 VA examiner, following a physical examination of the Veteran, diagnosed the Veteran with Morton's neuroma of the right foot.  The Veteran did not have these diagnoses prior to beginning his podiatry treatment.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of right foot neuroma was incurred as a result of VA treatment - namely, the VA surgical treatment on January 14, 1994.  Specifically, the Veteran was scheduled for VA foot examinations and medical opinions in March 2012 and February 2013.  Both VA examiners found that it was possible that the Veteran's additional disability of right foot pain and neuroma was due to VA treatment.  Specifically, the March 2012 VA examiner stated that when a nerve is cut, there is a small possibility that the nerve may grow abnormally producing a stump neuroma.  If the patient walks on the foot more than what is recommended, then excessive swelling can cause bleeding and scarring that may result in continued pain and delays in healing.  The surgical technique used may have inadvertently caused the residual pain that the Veteran is experiencing.  The Veteran had extensive podiatric treatment and still exhibits residual pain.  Therefore, in summary, the March 2012 VA examiner opined that it is "very" possible that the pain being experienced by the Veteran in his right foot "could have resulted from the surgery that the Veteran had at the VAMC."  Similarly, the February 2013 VA examiner opined that Morton's neuroma with metartarsalgia is sometimes a result of surgery of the foot.  The nerve fibers can become inflamed causing pain in the foot with walking.  In this regard, the examiner noted that the Veteran was treated for a short time after his right foot surgery for neuroma.  There are no contrary opinions in the claims file.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran's right foot neuroma was caused by VA treatment - namely, the VA surgical treatment on January 14, 1994.  

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran's right foot neuroma was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  Id.

Specifically, the March 2012 VA examiner then found that the Veteran's additional disability of right foot neuroma was not intentional on the part of VA.  The February 2013 VA examiner found that this additional disability was not due to negligence on the part of VA.  The February 2013 examiner reasoned that neuroma is a risk of surgery that is known to occur in a small percentage of patients.  

The Veteran was then afforded a VA addendum medical opinion in September 2013, in which the VA examiner reviewed the claims file.  The examiner opined that the Veteran's additional disability of right foot neuroma was not a result of negligence, carelessness, lack of proper skill, or error in judgment of the VA surgeon.  The examiner also determined that the Veteran's additional disability was not due to VA's failure to provide reasonable health care.  The examiner indicated that the neuroma is a risk of surgery that is known to occur in a small percentage of patients.  The examiner stated that a neuroma is the enlargement of the tissues surrounding sensory nerve(s) (nerve(s) that feel touch and pain), a result of a compression or trauma, and/or surgery to or near the nerve.  They are often described as nerve tumors.  However, they are almost never malignant.  They are swelling and wrapping layers of scar tissue around the nerve because of many months or years of irritation, which presses back on the nerve inside, strangulating the nerve and causing pain.  Neuromas can also be caused by surgery, where scar tissues that normally form after surgery, will hold on to and trap a nerve.  The nerve fibers can become inflamed, causing pain in the foot with walking.  As further support for his opinion, the September 2013 VA examiner also summarized and referenced the podiatry treatment records dated before, during, and after the 1994 VA surgery.  

In summary, the three medical opinions combined found that the Veteran's right foot neuroma was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  There are no contrary medical opinions in the claims file.  Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence).  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran provided informed consent to the January 14, 1994, VA right foot surgery.  Id.

Specifically, the available record includes a signed consent form dated on January 14, 1994, from the Veteran in which he stated he understood the nature of the procedure, the attendant risks involved, and the expected results.  At a pre-operative VAMC visit on January 4, 1994, the physician discussed with the Veteran the surgical work to be done.  On a January 6, 1994, Ambulatory Surgery Teaching Checklist, the box was checked that the Veteran vertablized understanding of the informed consent and voiced expectations of outcomes for the arthroplasty of the VA arthroplasty surgery.  However, the Board notes that none of these documents list right foot neuroma as a possible risk of the VA arthroplasty surgery.  Nonetheless, at his February 2013 VA examination, the Veteran told the VA examiner that he was informed by his surgeon that he might have a neuroma on his right foot after the surgery that would cause him pain.  Additionally, throughout his appeal, the Veteran and his representative have not alleged that the Veteran was not informed prior to his surgery that right foot neuroma was a potential complication of the January 1994 VA surgery.  In fact, the Veteran has argued the opposite - that he was informed of this potential risk.

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, the United States Court of Veterans Appeals (Court) found that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 103-4 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, such as the one the Veteran signed prior to his January 1994 VA surgery, where there is a dispute concerning what information a doctor provided to his patient.  Id.  Here, however, there is not a dispute concerning what information was provided by the VA physician to the Veteran prior to his January 14, 1994, surgery.  A signed informed consent form is of record, and the Veteran has indicated that he was informed of neuroma as a potential risk of the VA surgery prior to the surgery being performed.  Therefore, the Board finds that the Veteran did provide informed consent for his January 14, 1994, VA surgery.  The first prong of the requirement of proximate causation has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

The Board will now address the second prong of proximate causation.  As previously stated, the second prong of proximate causation requires that the Veteran's additional disability was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the Veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

Applying the above facts to the aforementioned law, the Board finds that right foot neuroma was a reasonably foreseeable event that could result from the January 14, 1994, VA right foot surgery.  Id.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, the September 2013 VA examiner, following a review of the claims file, determined that the Veteran's additional disability of right foot neuroma was a reasonably foreseeable associated risk of the January 1994 procedure.  The examiner reasoned that the neuroma is a risk of surgery that is known to occur in a small percentage of patients.  Thus, it seems as though neuroma was a type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  The examiner further stated that a neuroma is the enlargement of the tissues surrounding sensory nerve(s) (nerve(s) that feel touch and pain), a result of a compression or trauma, and/or surgery to or near the nerve.  They are often described as nerve tumors.  However, they are almost never malignant.  They are swelling and wrapping layers of scar tissue around the nerve because of many months or years of irritation, which presses back on the nerve inside, strangulating the nerve and causing pain.  Neuromas can also be caused by surgery, where scar tissues that normally form after surgery, will hold on to and trap a nerve.  The nerve fibers can become inflamed, causing pain in the foot with walking.  As further support for his opinion, the September 2013 VA examiner summarized and referenced the podiatry treatment records dated before, during, and after the 1994 VA surgery.  The claims file does not contain any other medical opinions concerning the foreseeability of the right foot neuroma.  Thus, there is no contrary medical opinion of record.

Therefore, the Board finds that the additional disability of right foot neuroma was a foreseeable risk of the January 1994 VA surgery.  The second prong of the proximate causation requirement has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  

In summary, the evidence of record establishes that the Veteran has an additional disability of right foot neuroma that was caused by VA surgical treatment.  However, this additional disability was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  This additional disability was also not proximately due to VA furnishing the surgical treatment without the Veteran's informed consent.  Finally, this additional disability was a foreseeable risk of the January 1994 VA right foot surgery.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In reaching this decision, the Board has considered the Veteran's descriptions, arguments and opinions in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain in his right foot.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has credibly described the onset of neuroma following surgery which the VA examiners have attributed as a residual of right foot surgery.  The Veteran has also credibly reported being informed that a neuroma was a potential surgery risk.  However, when speaking to the issues of carelessness, negligence, lack of proper skill, error in judgment and foreseeable risk, the Board finds that the probative value of the opinion of the September 2013 VA examiner greatly outweighs that of the Veteran and his representative, as the VA examiner possesses greater training and expertise to determine the appropriate standard of care and attendant risks of right foot surgery.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the Veteran's appeal must be denied.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot neuroma as a result of VA podiatry treatment between 1993 and 1996, including right foot surgery performed at the VAMC in Tuskegee, Alabama, on January 14, 1994, is denied.



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


